DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informality: 
Line 16: “ a processor coupled to” should read –a processor configured to—
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6 and 17, the claims are indefinite because it’s unclear how the amplitudes and phases of the ablation signals can be computed responsively to preset unipolar and bipolar ablation currents and then the computed ablation signals cause the preset unipolar and bipolar ablation currents to emanate. The preset signals would need to emanate in order to compute the amplitudes and phases 
Regarding claims 7 and 18, the claims are dependent off previously rejected claims 6 and 17 and therefore inherit the indefiniteness issue. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Orszulak, US 20130035679, herein referred to as “Orszulak”. 
Regarding claims 1 and 13, Orszulak discloses an ablation system and method (Figure 1: bipolar and monopolar electrosurgical system 1, [0020-0021]) comprising multiple electrodes configured to contact body tissue of a patient ([0020]: “The system includes one or more monopolar electrosurgical instruments having one or more electrodes (e.g., electrosurgical cutting probe, ablation electrode(s), etc.) for treating tissue of a patient” where one or more electrodes is considered multiple electrodes, which could be a plurality of ablation electrodes), including two or more ablation electrodes for contacting respective locations in a target organ ([0020]) and a return electrode (Figure 1: return electrode 6, [0020]); a signal-generating unit ([0011]: “electrosurgical generator”) comprising multiple signal generators ([0011]: “ an RF arbitrary source configured to generate an arbitrary RF signal; and a radio-frequency (RF) amplifier configured to output at least one electrosurgical waveform. The RF amplifier includes: a phase compensator coupled to the RF arbitrary source, the phase compensator configured to generate a reference signal as a function of the arbitrary RF signal from the RF arbitrary source and a phase control signal” where there are multiple sources: a power sources and an RF source), which are configured to apply respective composite signals to respective ones of the ablation electrodes ([0029]: “The RF arbitrary source supplies an RF signal to the RF amplifiers … RF output parameters… are processed by the RF amplifiers to deliver prescribed RF clinical treatment energy to achieve a desired tissue effect” where the electrodes are what treat the tissue [0020] to achieve a desired tissue effect), the composite signals comprising multiple, respective signal components, including respective ablation signals, having different, respective ablation- signal amplitudes and phases at a common ablation-signal frequency ([0029]: “The RF arbitrary source  may be any RF signal generator such as a voltage controlled oscillator, a direct digital synthesizer, or any suitable frequency generator configured to generate arbitrary waveforms from a fixed frequency reference clock.  As herein, the term "arbitrary" denotes an RF signal that may be any arbitrarily defined waveform, e.g., any frequency, amplitude, duty cycle, etc.” where the signals can have a common frequency due to the fixed frequency reference clock but other components like amplitude or duty cycle, which can be another term for phase, can vary), and respective probe signals having respective probe-signal amplitudes and different respective probe- signal frequencies ([0029]: “operating RF power, voltage and current amplitude, operating frequency, gain parameters, phase compensation, time dependent configuration of the RF arbitrary source” are RF parameters which can vary signal to signal so the amplitudes of the probe signal can stay constant while the frequency can vary); and a processor ([0011]: “The generator also includes a controller” which functions as a processor and is coupled to sense processor 36 as shown in Figure 3) coupled to measure the probe signals received by each of the multiple electrodes ([0032]), and responsively to the measured probe signals, to control the ablation-signal amplitudes and phases ([0033]: “The sense processor then transmits the voltage and current sense signals to the controller, which adjusts RF output parameters in response to algorithm controls within a given RF activation period in real-time. In particular, the controller adjusts the amplitude, frequency, waveshape and time-dependent configuration of the RF arbitrary source”).  
Regarding claim 2, Orszulak discloses an ablation system according to claim 1 wherein each of the multiple signal generators ([0011]: “ an RF arbitrary source configured to generate an arbitrary RF signal; and a radio-frequency (RF) amplifier configured to output at least one electrosurgical waveform. The RF amplifier includes: a phase compensator coupled to the RF arbitrary source, the phase compensator configured to generate a reference signal as a function of the arbitrary RF signal from the RF arbitrary source and a phase control signal” where there are multiple sources: a power sources and an RF source), comprises an ablation- signal generator and a probe-signal generator ([0011]: wherein the ablation signal generator is an RF arbitrary source and the probe-signal generator is a phase compensator).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Orszulak in view of Govari et al., US 20120116387, herein referred to as “Govari”.
Regarding claims 3 and 14, Orszulak discloses an ablation system and method (Figure 1: bipolar and monopolar electrosurgical system 1, [0020]) with multiple signal generators ([0011]: “ an RF arbitrary source configured to generate an arbitrary RF signal; and a radio-frequency (RF) amplifier configured to output at least one electrosurgical waveform. The RF amplifier includes: a phase compensator coupled to the RF arbitrary source, the phase compensator configured to generate a reference signal as a function of the arbitrary RF signal from the RF arbitrary source and a phase control signal” where there are multiple sources: a power sources and an RF source), Orszulak does not disclose a signal adder that is coupled to the respective ablation-signal generator and the respective probe-signal generator, and wherein the signal adder is configured to produce a respective composite 32BIO6043USNP11002-1823.1S2 signal by adding the respective probe signal to the respective ablation signal.
However, Govari discloses a signal generator (Figure 3: ablation energy generator 74) with a signal adder (Figure 3: adder 86B which is part of ablation energy generator 74) that is coupled to two (Figure 3: mixer 84A and mixer 84B are coupled to adder 86B and [0054]: “mixer outputs a low level modulated ablation power signal) meaning mixer 84A and 84B are signal generators wherein mixer 84A can correspond to a probe-signal generator and mixer 84B can correspond to an ablation-signal generator) and wherein the signal adder (Figure 3: adder 86B) is configured to produce a respective composite signal by adding the respective probe signal to the respective ablation signal (Figure 3 and [0056]: adder 86B receives a signal from mixer 84A by way of inverter 90A which can correspond to a probe signal and sums it with the signal from mixer 84B which can correspond to an ablation signal to create a composite signal). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ablation system of Orszulak with the signal adder disclosed in Govari to create a summed signal which can be used to monitor and adjust the power dissipated at each electrode (Govari [0039-0040]).

Claims 10-11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Orszulak in view of Levin et al., US 20190247108, herein referred to as “Levin”.
Regarding Claims 10 and 19, Orszulak discloses an ablation system and method (Figure 1: bipolar and monopolar electrosurgical system 1, [0020]). Orszulak does not explicitly disclose an ablation system wherein a ratio between the probe-signal amplitudes and the ablation- signal amplitudes is less than 1:15.
However, Levin discloses a system 1wherein a ratio between the probe-signal amplitudes and the ablation- signal amplitudes is less than 1:15. ([0048]: wherein the control signal corresponds to the probe signal). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ablation system of Orszulak with the amplitude ratio (Levin [0048]).

Regarding Claims 11 and 20, Orszulak discloses an ablation system and method (Figure 1: bipolar and monopolar electrosurgical system 1, [0020]). Orszulak does not explicitly disclose an ablation system wherein the probe-signal frequencies differ from one another and from the ablation-signal frequency by at least 500 Hz.
However, Levin discloses a system wherein the probe-signal frequencies differ from one another and from the ablation-signal frequency by at least 500 Hz ([0009-0010] wherein the control-signal frequencies correspond to the probe-signal frequencies). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ablation system of Orszulak with the difference in frequency between the signals of Levin because 500 Hz is the typical bandwidth of an ECG signal which are commonly used in cardiac procedures (Levin [0046]).

Claims 4, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Orszulak in view of Mahalingam et al., US 20110163770, herein referred to as “Mahalingam”. 
Regarding claims 4 and 15, Orszulak discloses an ablation system and method (Figure 1: bipolar and monopolar electrosurgical system 1, [0020]) with a processor that is configured to apply a control algorithm in setting the ablation-signal amplitudes and phases ([0033]). The control algorithm is implemented to track output of the RF amplifiers ([0034]). Orszulak does not explicitly disclose an ablation system wherein the processor is configured to compute from the measured probe signals an admittance matrix between the multiple electrodes and to apply the admittance matrix in setting the ablation-signal amplitudes and phases.  
(Figure 2: computer 50) that is configured to compute from the measured probe signals an admittance matrix between the multiple electrodes (Figure 6 shows broad steps to determine an admittance matrix from signals from multiple electrodes and [0032] details the process further). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ablation system of Orszulak that includes a processor that sets ablation-signal amplitudes and phases based on a control algorithm with a processor that computes an admittance matrix from the measured probe signals from Mahalingam. While Mahalingam is not a generator system, it is an electrical network that uses electrical signals and characteristics of those signals like current and voltage to calculate a control algorithm to track the output of the network. In Mahalingam, the control algorithm calculated is an admittance matrix. Substituting the admittance matrix from Mahalingam for the control algorithm from Orszulak is another way to predictably track the output and to set new amplitudes and phases based on current outputs.  
Regarding claim 9, Orszulak discloses an ablation system (Figure 1: bipolar and monopolar electrosurgical system 1, [0020]) with a processor that is configured to monitor changes in the probe signals ([0032]). Orszulak does not explicitly disclose an ablation system wherein the processor is configured to monitor changes in the probe signals during an ablation procedure, and to update the admittance matrix during the ablation procedure responsively to the changes.
However, Mahalingam discloses a processor (Figure 2: computer 50) that is configured to compute from the measured probe signals an admittance matrix (Figure 6 shows broad steps to determine an admittance matrix from signals from multiple electrodes and [0032] details the process further) and updates the admittance matrix during the process based on changes in data ([0035]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ablation system of Orszulak which includes a processor that (Mahalingam [0026]). This would work in the same way as the specific control algorithm in Orszulak because both the admittance matrix and the specific control algorithm track the output of signals ((Orszulak [0034]). Modifying the admittance matrix as the process continues allows the admittance matrix to be improved iteratively based on simulation (Mahalingam Figure 8).

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Orszulak in view of Mahalingam, further in view of Yates et al., US 20190201091, herein referred to as “Yates”. 
Regarding claims 5 and 16, Orszulak discloses an ablation system and method (Figure 1: bipolar and monopolar electrosurgical system 1, [0020]) with a processor that is configured to apply a control algorithm in setting the ablation-signal amplitudes and phases ([0033]). Mahalingam specifically discloses a processor (Figure 2: computer 50) that is configured to compute from the measured probe signals an admittance matrix between the multiple electrodes (Figure 6 and [0032]). An admittance matrix is an example of a control algorithm as disclosed in Orszulak. Orszulak in view of Mahalingam does not explicitly disclose an ablation system wherein the processor is configured to set the ablation-signal amplitudes and phases, responsively to the admittance matrix, so as to cause respective unipolar and bipolar ablation currents to emanate from the electrodes into the body tissue.  
However, Yates discloses a processor that uses feedback data to control parameters of the drive signals ([0293]). The drive signals are provided to the electrodes of the electrosurgical device which apply electrical energy to the tissue sufficient for treating tissue ([0283]), which may comprise a series of monopolar, bipolar, and/or ultrasonic generator modules ([0216]). The drive signals correspond to 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ablation system disclosed in Orszulak in view of Mahalingam with the drive signals disclosed in Yates that use feedback data to change their parameters and cause respective unipolar and bipolar ablation currents to emanate from the electrodes into the body tissue. The voltage and current feedback data could be the admittance matrix disclosed in Mahalingam. By using feedback data to affect the signals that cause respective unipolar and bipolar ablation currents to emanate from the electrodes into the body tissue, the ablation system can compensate for distortion by suitably pre-distorting or modifying the waveforms on a dynamic and ongoing basis (Yates [0293]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Orszulak in view of Mahalingam and Yates, further in view of Sherman et al., US 20080281322, herein referred to as “Sherman”.
 Regarding claim 8, Orszulak discloses an ablation system (Figure 1: bipolar and monopolar electrosurgical system 1, [0020]). Orszulak in view of Mahalingam and Yates does not explicitly disclose an ablation system wherein the processor is configured to adjust the phases so as to 33BI06043USNP11002-1823.1S2control a ratio between the unipolar and bipolar ablation currents. 
However, Sherman discloses an ablation system where the processor is configured to adjust the phases ([0022]: the controller is further configured to adjust the voltage phase angle of the RF source) so as to control a ratio between the unipolar and bipolar ablation currents ([00129]: “varying the voltage phase angle between the paired electrodes can be used to adjust the magnitude of the power delivered as well as adjust the ratio of monopolar to bipolar delivery”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ablation system disclosed in Orszulak in view of Mahalingam and Yates with the ability to adjust the phase and thus the ratio between the unipolar and bipolar ablation currents found in Sherman to precisely control lesion depth and increases the safety of the system and procedure success rates (Sherman [0130]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Olson, US 20210137587, herein referred to as “Olson”. 
Regarding claim 12, Orszulak discloses an ablation system (Figure 1: bipolar and monopolar electrosurgical system 1, [0020]). Orszulak does not explicitly disclose an ablation system wherein multiple electrodes are disposed on a catheter, which is configured to contact a heart of the patient. 
However, Olson discloses an ablation system (Figure 1a: ablation system 100) where multiple electrodes are disposed on a catheter ([0190]: “multiple electrodes disposed at or near the distal end of catheter 120”), which is configured to contact a heart of the patient ([0190]: “catheter 120 is positioned in some other portion of the patient's heart”).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ablation system disclosed in Orszulak in view of Olson to have the multiple electrodes placed on a catheter configured to treat the heart in order to ensure that the ablation device is able to treat the heart (Olson [0005]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794              

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794